By the Court

Lumpkin, J.,
delivering the opinion.
Was the Circuit Court right in refusing to dissolve the injunction in this case? or rather was it guilty of such a flagrant abuse of its discretion, as should constrain this Cojirt to reverse its judgment?
Perhaps, had his Honor have dissolved the injunction, we might not have felt bound to overrule him. Having seen fit to refuse the motion, we are not inclined to interfere.
In a case like this, it is difficult for this Court to give the reasons which control their decision, without prejudicing the case on the final trial. Suppose we were to put it upon the ground, that notwithstanding the answer swore off the equity of the bill, still we would retain the injunction, because the answer was incredible. This would damage it as evidence, and injure the respondent’s case generally. We must be guarded injustice to both parties, as well as from a becoming respect for the province of the jury, whose peculiar privilege it is to pass upon the merits of the case.
Mr. Cash professes to have instituted this suit, not so much for the purpose of ejecting his son-in-law and daughter from the land in dispute, as to establish his title to the premises. A little longer delay then will not be deterimental to him.
In answer to the position assumed in the argument, that equity will not enforce a voluntary agreement, we would suggest: That if the complainant establishes, by satisfactory
proof, the case made in the bill, the question as to the power of a Court of Chancery to enforce a gift or gratuity, will not arise. There is a valuable consideration set forth for the agreement, which the complainant is seeking to compel Mr. Cash to execute.
Judgment affirmed.